Title: General Orders, 5 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 5th 1776
Parole Esopus.Countersign Albany.


Lieut. John Riggs of Capt. McFarland’s Company, & Col. Nixon’s Regiment, tried at the General Court Martial, whereof Col: Nixon is President, for “Counterfeiting, and assuming the character of a Field Officer, and under pretence of being Field Officer of the day, ordering out one of the principal Guards, in the army; imposing upon Capt. Sumner commanding the upper Barrack Guard; and behaving herein unbecoming the Character of an Officer, acting in subversion of military order &c.[”] is found guilty of the several charges brought against him, and sentenced by the Court to be cashiered for the same.
The General approves of the sentence of the Court, and orders that Mr John Riggs, late Lieutenant in Col. Nixon’s Regiment do depart the Army, City and Encampment immediately.
George Cottingen and Daniel Dunevil, both of Captain Van Wyck’s Company, of Col: McDougall’s Regiment, tried at the above Court Martial, for “Desertion”—are severally found guilty of the same, and sentenced to be whipped Thirty-nine Lashes each, on their bare backs.
The General approves the above sentence, and orders it to be put in execution to morrow morning, at guard mounting, at the head of the regiment.
